                      Case: 3:12-cr-00058-bbc Document #: 36 Filed: 12/15/20 Page 1 of 1

PROB 22                                                                                                        DOCKET NUMBER (Tran. Court)
(Rev. 02/88)
                                                                                                               0758 3:12CR00058-BBC-1
                           TRANSFER OF JURISDICTION                                                            DOCKET NUMBER (Rec. Court)




NAME & ADDRESS OF PROBATIONER/SUPERVISED RELEASEE                                DISTRICT                                            DIVISION
Chad Ruenger
Beaver Dam, Wisconsin                                                            Western Wisconsin                                   Madison

                                                                                 NAME OF SENTENCING JUDGE


                                                                                 Honorable Barbara B. Crabb
                                                                                 DATES OF PROBATION/              FROM               TO
                                                                                 SUPERVISED RELEASE

                                                                                                                  12/09/2019         12/08/2021
OFFENSE
Possession with Intent to Distribute Marijuana, a Schedule I controlled substance, in violation of 21 U.S.C.
§ 841 (a)(1), a Class D felony (Count 1);

Possession of Firearms in Relation to and in Furtherance of a Drug Trafficking Crime, in violation of 18
U.S.C.§ 924 (c)(1)(A), a Class A felony (Count 2).
PART 1 - ORDER TRANSFERRING JURISDICTION

UNITED STATES DISTRICT COURT FOR THE                            Western         DISTRICT OF               Wisconsin

     IT IS HEREBY ORDERED that pursuant to 18 U.S.C. 3605 the jurisdiction of the probationer or supervised releasee named above be
transferred with the records of this Court to the United States District Court for the Eastern District of Wisconsin upon that
Court's order of acceptance of jurisdiction. This Court hereby expressly consents that the period of probation or supervised release may
be changed by the District Court to which this transfer is made without further inquiry of this court.

                                           December 15, 2020                                                 /s/ Barbara B. Crabb
                                    Date                                                             United States District Judge



*This sentence may be deleted in the discretion of the transferring court.


PART 2 - ORDER ACCEPTING JURISDICTION

UNITED STATES DISTRICT COURT FOR THE                     Eastern District of Wisconsin
    IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised releasee be accepted and assumed by this
Court from and after entry of this order.



                   Effective Date                                                           United States District Judge




                           Case 2:21-cr-00017-PP Filed 01/19/21 Page 1 of 1 Document 1
